UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4342



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK E. BEASLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-277)


Submitted:   August 27, 2004            Decided:   September 14, 2004


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter R. Roane, Charlottesville, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Sara E. Flannery, Assistant United
States Attorney, Matthew G. Howells, Third-Year Law Student,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            After a bench trial, Mark E. Beasley was convicted of

willfully      failing    to   pay    court-ordered       child      support    from

January   1,    2000,    through     December   31,   2000,     in   violation    of

18 U.S.C. § 228(a)(3) (2000).               Beasley appeals his conviction,

asserting that the evidence was insufficient.               We affirm.

            Beasley contends that the Government failed to prove that

he acted willfully.            We review de novo the district court’s

decision to deny a motion under Fed. R. Crim. P. 29.                           United

States v. Ryan-Webster, 353 F.3d 353, 359 (4th Cir. 2003).                     Where,

as here, the motion was based on insufficient evidence, “[t]he

verdict . . . must be sustained if there is substantial evidence,

taking the view most favorable to the Government, to support it.”

Glasser v. United States, 315 U.S. 60, 80 (1942); Elliott v. United

States, 332 F.3d 753, 760-61 (4th Cir.) (applying standard to bench

trial), cert. denied, 124 S. Ct. 487 (2003).                  Our review of the

trial transcript convinces us that Beasley willfully failed to pay

child support during the period charged in the indictment.                       See

United    States   v.    Mattice,     186   F.3d   219,   225   (2d    Cir.     1999)

(defining willfulness as “voluntary, intentional violation of a

known legal duty”) (internal quotation marks and citation omitted);

cf. United States v. Black, 125 F.3d 454, 465-66 (7th Cir. 1997)

(finding that noncustodial parent willfully failed to pay child

support where original tax returns showed earned income during


                                       - 2 -
period charged in indictment but no child support payments were

made during that time).

          Accordingly, we affirm Beasley’s conviction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -